--------------------------------------------------------------------------------

Exhibit 10.23




EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of May
9, 2019 by and between Cerevel Therapeutics, LLC (the "Company") and Kathy Yi
(the "Executive").
 
WHEREAS, the Executive possesses certain experience and expertise that qualifies
him to provide the direction and leadership required by the Company; and
 
WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
of the Company and the Executive wishes to accept such employment;


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the Company and the Executive agree as
follows:


I.            Position and Duties.
 
(a)      Effective as of June 10, 2019 (the "Effective Date"), the Executive
will be employed by the Company, on a full-time basis, as its Chief Financial
Officer, reporting initially to the Company's Executive Chairman and thereafter
to the Company's Chief Executive Officer. The Executive will be a member of the
Company's Executive Committee. The Executive shall be based at the Company's
offices in the greater Boston area. In addition, the Executive may be asked from
time to time to serve as a director or officer of one or more of the Company's
AffiIiates, without further compensation.
 
(b)      The Executive agrees to perform the duties of his position and such
other duties as may reasonably be assigned to the Executive from time to time.
The Executive also agrees that, while employed by the Company, he will devote
his full business time and his best effo11s, business judgment, skill and
knowledge exclusively to the advancement of the business interests of the
Company and its Affiliates and to the discharge of his duties and
responsibilities for them. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during his employment, except as may be expressly approved in advance
by the Board of Directors of Cerevel Therapeutics, Inc. ("Parent") (or such
other board of directors or managers as may be designated as the operative
governing entity of the Company, the "Board") in writing; provided, however,
that the Executive may participate in the activities set forth on Exhibit A
hereto and may without advance consent participate in charitable activities and
engage in personal investment activities , in each case to the extent such
activities, individually or in the aggregate, do not materially interfere with
the performance of the Executive's duties under this Agreement, create a
conflict of interest or violate any provision of Section 3 of this Agreement.
 
(c)       The Executive agrees that, while employed by the Company, he will
comply with all written Company policies, practices and procedures and all
written codes of ethics or business conduct applicable to his position, as in
effect from time to time.


--------------------------------------------------------------------------------

2.           Compensation and Benefits. During the Executive's employment
hereunder, as compensation for all services performed by the Executive for the
Company and its Affiliates, the Company will provide the Executive the following
compensation and benefits:
 
(a)      Base Salary. The Company will pay the Executive a base salary at the
rate of $430,000 per year, payable in accordance with the regular payroll
practices of the Company and subject to increase from time to time by the Board
in its discretion (as increased, from time to time, the " Base Salary").
 
(b)      Bonus Compensation. For each fiscal year completed during the
Executive's employment under this Agreement, the Executive will be eligible to
earn an annual bonus (each, an "Annual Bonus"). The Executive's target bonus
will be forty percent (40%) of the Base Salary (the "Target Bonus"), prorated
for a partial initial year of employment, with the actual amount of any such
Annual Bonus to be determined by the Board in its discretion, based on the
Executive's performance and the Company's performance against goals established
by the Board in its discretion after consultation with the Chief Executive
Officer of the Company, who shall consult with the Executive prior to such
consultation with the Board. Except as provided in Section 5, in order to
receive any Annual Bonus hereunder, the Executive must be employed through the
last day of the year to which such Annual Bonus relates. Any Annual Bonus will
be paid in the calendar year immediately following the conclusion of the fiscal
year to which such Annual Bonus relates.
 
(c)      Equity. The Executive will be eligible for participation in the Cerevel
Therapeutics, Inc. 2018 Equity Incentive Plan (the "Plan"). Subject to the
receipt of any required approvals and the Executive's continued employment
through the grant date, which will be as soon as practicable following the
Effective Date, the Executive will be granted an option to purchase 296,154
shares of the Company's common stock, which as of the date of this letter,
represents approximately 0.55% of the Company's fully diluted shares outstanding
(the "Option" or "Award"). The Option will have an exercise price of not less
than the fair market value of the Company's common stock on the date it is
granted, as determined by the Company. The Option will be evidenced by a form of
stock option agreement and will be subject to the terms of the Plan, the
applicable stock option agreement, any other applicable stockholders agreements,
and any other restrictions and limitations generally applicable to the common
stock of the Company or equity awards held by the Company's executives or
otherwise imposed by law. In the event of any conflict between this Agreement
and the terms of the stock option agreement or Plan, the stock option agreement
or Plan will control. In no event shall the Company or any person affiliated
with the Company have any liability with respect to the failure of any
compensation or benefits provided to the Executive to be exempt from, or comply
with, Section 409A of the Internal Revenue Code.
 
(d)      Participation in Employee Benefit Plans. The Executive will be entitled
to participate in all employee benefit plans from time to time in effect for
senior employees of comparable status of the Company generally, except to the
extent such plans are duplicative of benefits otherwise provided to the
Executive under this Agreement (e.g., a severance pay plan). The Executive's
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies, as the same may be in effect from time to
time, and any other restrictions or limitations im posed by law.


- 2 -

--------------------------------------------------------------------------------

(e)      Vacations. The Executive will be entitled to earn vacation days in
accordance with the policies of the Company as in effect for senior employees of
comparable status, as in effect from time to time. Vacation may be taken at such
times and intervals as the Executive shall determine, subject to the business
needs of the Company.
 
(f)       Business Expenses. The Company will pay or reimburse the Executive for
all reasonable business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities for the Company, subject to
Company policy as in effect from time to time and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time. The Executive's right to payment or reimbursement hereunder or under
Section 3(g) below shall be subject to the following additional rules: (i) the
amount of expenses eligible for payment or reimbursement during any calendar
year shall not affect the expenses eligible for payment or reimbursement in any
other calendar year, (ii) payment or reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense or payment was incurred and (iii) the right to payment or reimbursement
shall not be subject to liquidation or exchange for any other benefit.
 
(g)      Signing Bonus. The Executive shall be eligible to receive a one-time
cash signing bonus in the amount of $200,000 (the "Signing Bonus"). The Signing
Bonus will be payable by the Company within thirty (30) days following the
Effective Date. In the event the Executive terminates his employment hereunder
without Good Reason or the Executive's employment is terminated by the Company
for Cause: (i) before the twelve (12)-month anniversary of the Effective Date,
the Executive shall repay to the Company the full amount of the Signing Bonus;
or (ii) on or after the twelve (12)-month anniversary of the Effective Date but
before the twenty-four (24)-month anniversary of the Effective Date, the
Executive shall repay to the Company fifty percent (50%) of the Signing Bonus.
Any repayment shall occur within thirty (30) days following the date of
termination.
 
(h)     Relocation Expenses. The Executive agrees to relocate to the greater
Boston, MA area. The Company will reimburse the Executive for his relocation up
to a maximum amount as agreed to by the Company (grossed up for any taxes
imposed on the amounts reimbursed) (the "Reimbursement"), for the following
relocation expenses: (i) reasonable and actual relocation expenses (i.e., the
costs of moving household and other personal goods) incurred in connection with
the Executive's relocation to the greater Boston, MA area, (ii) any reasonable
and actual closing costs incurred with respect to the sale of real property in
connection with the Executive's relocation to the greater Boston, MA area and
(iii) reasonable and actual expenses incurred in connection with any relocation
search visits to the greater Boston, MA area, subject in each case to such
reasonable substantiation and documentation as may be specified by the Company
from time to time. As applicable, all reimbursable relocation expenses described
in this Section shall be reimbursed as soon as reasonably practical following
receipt by the Company of the required substantiation and documentation, in
accordance with the Company's reimbursement policies in effect at the time. In
the event the Executive terminates his employment hereunder without Good Reason
or the Executive's employment is terminated by the Company for Cause: (i) before
the twelve (12)-month anniversary of the Effective Date, the Executive shall
repay to the Company the full amount of any Reimbursement; or (ii) on or after
the twelve (12)-month anniversary of the Effective Date but before the
twenty-four (24)-month anniversary of the Effective Date, the Executive shall
repay to the Company fifty percent (50%) of any Reimbursement.
 
- 3 -

--------------------------------------------------------------------------------

(i)       Living Expenses. During the first thirty (30) days following the
Effective Date, the Company will reimburse the Executive up to a maximum amount
as agreed to by the Company for (i) reasonable living and commuting expenses
incurred or paid by the Executive in maintaining a residence and commuting to
work in the greater Boston, MA area (the "Living Expenses"), subject to such
reasonable substantiation and documentation as may be specified by the Company
from time to time, and (ii) taxes incurred by the Executive with respect to
reimbursement of the Living Expenses (the "Taxes"). In the event that the
Executive's employment with the Company is terminated by the Company for Cause
or by the Executive without Good Reason on or before the twenty-four (24) month
anniversary of the Effective Date, the Executive agrees to repay to the Company,
within thirty (30) days following the date of termination, one half of the full
amount of the Living Expenses and Taxes reimbursed as of the date of
termination.


(j)       Co-Investment. To the extent the Company establishes a program
allowing senior employees of comparable status to the Executive ("Senior
Employees") to purchase common stock of Parent, the Executive will be eligible
to participate in such program.
 
(k)      Tag-Along Rights.  In the event Parent offers tag-along rights on sales
by   any Lead investor (as defined in the Stockholders Agreement by and among
Parent and the stockholders party thereto, dated September 24, 2018, as it may
be amended from time to time) to Senior Employees with respect to their shares
of common stock of Parent, the Executive will also be eligible for such rights
on the same terms as applicable to other Senior Employees.
 
3.           Confidential Information and Restricted Activities.
 
(a)      Confidential Information.  During  the  course  of  the  Executive's
employment with the Company, the Executive will learn of Confidential
Information, and will develop Confidential information on behalf of the Company
and  its  Affiliates.  The  Executive agrees that he will not use or disclose
to  any  Person  (except as required  by applicable  law or for the proper
performance of his regular duties and  responsibilities  for  the  Company)  any
Confidential Information obtained by the Executive incident to his employment or
any other association with the Company or  any of  its Affiliates.  The
Executive  agrees that this restriction  will continue to apply after his
employment terminates, regardless of the  reason  for  such termination. For 
the avoidance  of doubt, (i)  nothing contained  in  this Agreement  limits, 
restricts or in any other way affects the Executive' s communicating with  any 
governmental  agency  or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to such
governmental agency  or entity and  (ii) the Executive  will  not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret (y) in confidence to a federal, state, or local
government official, either directly or indirectly , or to an attorney, solely
for the purpose of reporting or investigating a  suspected  violation  of  law,
or (z) in a complaint or other document filed under seal in a lawsuit or other
proceeding: provided, however, that notwithstanding this immunity from
liability, the Executive may be held liable if he unlawfully accesses trade
secrets by unauthorized means.
 
- 4 -

--------------------------------------------------------------------------------

(b)     Protection of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the "Documents"), whether or not prepared by the Executive,
shall be the sole and exclusive property of the Company. The Executive agrees to
safeguard all Documents and to surrender to the Company, at the time his
employment terminates or at such earlier time or times as the Board or its
designee may specify, all Documents then in his possession or control. The
Executive also agrees to disclose to the Company, at the time his employment
terminates or at such earlier time or times as the Board or its designee may
specify, all passwords necessary or desirable to obtain access to, or that would
assist in obtaining access to, any information which the Executive has
password-protected on any computer equipment, network or system of the Company
or any of its Affiliates.
 
(c)      Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) his full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of fu1ther assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or as otherwise directed by the
Company) and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Company will compensate the
Executive at an hourly rate calculated based on his final Base Salary for time
spent in complying with these obligations at the request of the Company
following the termination of the Executive's employment. All copyrightable
Intellectual Property that the Executive creates during his employment shall be
considered "work made for hire" and shall, upon creation, be owned exclusively
by the Company.
 
(d)     Restricted Activities. In consideration of and as a condition of
Executive's employment by the Company, and of the compensation and other
benefits to be provided to Executive hereunder, and in recognition of the fact
that, as an executive of the Company, Executive will have access to the
Company's Confidential Information, including trade secrets and in exchange for
other good and valuable consideration, including without limitation the Annual
Bonus opportunity, the Option, the Signing Bonus, the Reimbursement, the Living
Expenses, and the Severance Payments provided herein, the Executive agrees that
the following restrictions on his activities during his employment are necessary
to protect the goodwill, Confidential Information, trade secrets and other
legitimate interests of the Company and its Affiliates:
 
- 5 -

--------------------------------------------------------------------------------

(i)          While the Executive is employed by the Company and during the
twelve (12)-month period immediately following termination of his employment for
any reason except termination due to layoff or termination by the Company
without Cause (in the aggregate, the "Non-Competition Period"), the Executive
will not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, engage in or compete
with, or undertake any planning to engage in or compete with any small molecule
programs directed at drugging the following targets with the specified
pharmacological approaches: (a) Dopamine DI receptor agonists, (b) GABA
alpha2/alpha3 selective PAMs, (c) Muscarinic M4 receptor PAMs or full
orthosteric agonists, (d) Dopamine D3 antagonists, (e) Kappa opiate receptor
antagonist, (f) LRRK.2 enzyme inhibitors, (g) PDE4 enzyme inhibitors, (h) GBA
enzyme activators, and/or (i) APOE3 modulators, or any other program conducted
or in active and definitive planning to be conducted by the Company or any of
its Affiliates at any time during the Executive's employment with the Company
or, with respect to the portion of the Non-Competition Period that follows
termination of the Executive's employment, at the time of such termination
(each, a "Competing Program"), in any case involving any of the services that
the Executive provided to the Company or any of its Affiliates in connection
with a Competing Program at any time during the Executive's employment with the
Company or, with respect to the portion of the Non-Competition Period that
follows the termination of the Executive's employment, during the last two (2)
years of the Executive's employment with the Company (collectively, the
"Competitive Activities"), in any geographic area where the Company or any of
its Affiliates conducts or is actively planning to conduct business any time
during the Executive's employment with the Company or, with respect to the
portion of the Non-Competition Period that follows termination of the
Executive's employment, in any geographic area in which the Executive at any
time within the last two (2) years of the Executive's employment with the
Company provided services or had a material presence or influence in each case
in connection with a Competing Program.
 
(ii)          While the Executive is employed by the Company and during the
twenty-four (24)-month period immediately following termination of his
employment for any reason (in the aggregate, the "Non-Solicitation Period"), the
Executive will not, directly or indirectly, solicit or encourage, or otherwise
take any action that causes or is reasonably likely to cause, any customer,
vendor, supplier or other business partner of the Company or any of its
Affiliates to terminate or diminish his, her or its relationship with any of
them; provided, however, that this restriction shall apply following termination
of the Executive's employment (y) only with respect to those Persons who are or
have been a business partner of the Company or any of its Affiliates at any time
within the twelve (12)-month period immediately prior to the Executive's
termination of employment or whose business has been solicited on behalf of the
Company or any of its Affiliates by any of their officers, employees or agents
within such twelve (12)-month period, other than by form letter, blanket mailing
or published advertisement, and (z) only if the Executive has performed work for
such Person during his employment with the Company or any of its Affiliates or
been introduced to, or otherwise had contact with, such Person as a result of
his employment or other associations with the Company or one of its Affiliates
or has had access to Confidential Information which would assist in his
solicitation of such Person.


(iii)          During the Non-Solicitation Period, the Executive will not,
directly or indirectly, (a) hire or engage, or solicit for hiring or engagement,
any employee of the Company or any of its Affiliates or seek to persuade any
such employee to discontinue employment or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish his, her or its relationship with any of
them. For the purposes of this Section 3(d)(iii), an "employee" or an
"independent contractor" of the Company or any of its Affiliates is any Person
who was such at any time during the Executive's employment or, with respect to
the portion of the Non-Solicitation Period that follows the termination of his
employment, during twelve (12)-month period immediately preceding the
Executive's termination of employment.
 
- 6 -

--------------------------------------------------------------------------------

(e)      In signing this Agreement, the Executive gives the Company assurance
that the Executive has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on the Executive
under this Section 3. The Executive agrees without reservation that these
restraints are necessary for the reasonable and proper protection of the Company
and its Affiliates, and that each and every one of the restraints is reasonable
in respect to subject matter, length of time and geographic area. The Executive
further agrees that, were the Executive to breach any of the covenants contained
in this Section 3, the damage to the Company and its Affiliates would be
irreparable. The Executive therefore agrees that the Company, in addition and
not in the alternative to any other remedies available to it, shall be entitled
to preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any such covenants, without having to post bond. In
any action with respect to the enforcement of the covenants contained in this
Section 3, the prevailing party shall be entitled to an award of its reasonable
attorney's fees incurred in connection with such action. The Executive further
agrees that the Non-Solicitation Period shall be tolled, and shall not run,
during the period of any breach by the Executive of any of the covenants
contained in Sections 3(d)(ii) and 3(d)(iii). The Executive and the Company
further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company's Affiliates shall have the right to enforce all of the
Executive's obligations to that Affiliate under this Agreement, including
without limitation pursuant to this Section 3. No claimed breach of this
Agreement or other violation of law attributed to the Company or any of its
Affiliates, or change in the nature or scope of the Executive's employment or
other relationship with the Company or any of its Affiliates, shall operate to
excuse the Executive from the performance of his obligations under this Section
3.


4.            Termination of Employment.The Executive's employment under this
Agreement shall continue until terminated pursuant to this Section 4.
 
- 7 -

--------------------------------------------------------------------------------

(a)      By the Company For Cause. The Board may terminate the Executive's
employment for Cause upon notice to the Executive setting forth in reasonable
detail the nature of the Cause, provided that the Executive has an opportunity,
with the benefit of legal counsel, to be heard by the Board (which opportunity
may occur by telephone or videoconference). For purposes of this Agreement,
"Cause" shall mean the occurrence of any of the following, as determined by the
Board in its reasonable judgment: (i) the Executive's failure to comply with a
material directive of the Company's Chief Executive Officer or the Board, or
gross negligence in the performance of the Executive's duties and
responsibilities to the Company or any of its Affiliates; (ii) the Executive's
material breach of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates; (iii) the Executive's
indictment for, or plea of nolo contendere to, a felony or other crime involving
moral turpitude that causes or could reasonably be expected to cause material
harm to the business interests or reputation of the Company or any of its
Affiliates; (iv) fraud, theft, embezzlement or other intentional misconduct by
the Executive that is or could reasonably be expected to be materially harmful
to the business interests or reputation of the Company or any of its Affiliates;
and/or, solely for purposes of the application of the non-competition provision
in Section 3(d)(i) of this Agreement: (v) (A) the Executive's performance (or
nonperformance) of his duties and responsibilities to the Company or any of its
Affiliates in a manner deemed by the Company to be in any way unsatisfactory,
(B) the Executive's breach of this Agreement or any other agreement between the
Executive and the Company or any of its Affiliates, or (C) the Executive's
violation of or disregard for any rule or procedure or policy of the Company or
any of its Affiliates, or any other reasonable basis for Company dissatisfaction
with the Executive, including for reasons such as lack of capacity or diligence,
failure to conform to usual standards of conduct, or other culpable or
inappropriate behavior. For the avoidance of doubt, the above Section 4(a)(v)
does not apply to determining the Executive's eligibility for Severance Benefits
or to any other provision of this Agreement other than Section 3(d)(i), nor does
it apply to any other agreement to which the Executive is a party. Further,
Cause shall not exist hereunder, in the case of (i) or (ii) above, unless the
Company has provided the Executive with written notice of the event(s) alleged
to constitute Cause thereunder and, if such event(s) are susceptible to cure, a
15 day period to cure following the receipt of such notice in which the
Executive has failed to cure such event(s).
 
(b)     By the Company Without Cause. The Company may terminate the Executive's
employment at any time other than for Cause upon ten (I 0) days' notice to the
Executive (during which period (or any portion thereof) the Executive may be
placed on paid administrative leave).
 
(c)      By the Executive for Good Reason. The Executive may terminate his
employment for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean, without Executive's consent, (i) any diminution in the Base Salary or
Target Bonus, unless applied across-the-board to all similarly-situated
executives of the Company and not more than 5%, (ii) any material diminution in
the Executive's titles, authorities, duties, or responsibility, (iii) a
permanent reassignment of the Executive's primary office to a location more than
35 miles from the Company's offices in Massachusetts, or (iv) a material breach
by the Company of this Agreement or any material breach by the Company or any of
its Affiliates of any other written agreement with the Executive: provided,
however, Good Reason shall not exist hereunder, unless the Executive has
provided the Company with written notice of the event(s) alleged to constitute
Good Reason within 30 days of the initial occurrence of such event(s), and the
Company has failed to cure such event(s) within 30 days following its receipt of
such notice. The Executive may terminate his employment for Good Reason at any
time within the 30-day period after the 30 day cure period has expired.


(d)      By the Executive without Good Reason. The Executive may terminate his
employment at any time upon sixty (60) days' notice to the Company. The Board
may elect to waive such notice period or any portion thereof if the Executive
consents to the wavier of such notice period in writing or without his written
consent if the Company pays the Executive his Base Salary for the period so
waived.
 
- 8 -

--------------------------------------------------------------------------------

(e)     Death and Disability. The Executive's employment hereunder shall
automatically terminate in the event of the Executive's death during employment.
The Company may terminate the Executive's employment, upon notice to the
Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, even with a
reasonable accommodation, for a period of ninety (90) consecutive days or one
hundred and twenty (120) days (whether or not consecutive) during any period of
three hundred sixty-five (365) consecutive days. If any question shall arise as
to whether the Executive is disabled to the extent that he is unable to perform
substantially all of his duties and responsibilities for the Company and its
Affiliates, the Executive shall, at the Company's request, submit to a medical
examination by a physician selected by the Company to whom the Executive or the
Executive's guardian, if any, has no reasonable objection to determine whether
the Executive is so disabled, and such determination shall for purposes of this
Agreement be conclusive of the issue. If such a question arises and the
Executive fails to submit to the requested medical examination, the Company's
good faith, reasonable determination of the issue shall be binding on the
Executive.
 
5.           Other Matters Related to Termination.
 
(a)      Final Compensation. In the event of termination of the Executive's
employment with the Company, howsoever occurring, the Company shall pay the
Executive (i) the Base Salary for the final payroll period of his employment,
through the date his employment terminates; (ii) any bonus in respect of a prior
year which has not yet been paid, payable at such time when such bonus would
otherwise have been paid; (iii) compensation at the rate of the Base Salary for
any vacation time earned but not used as of the date his employment terminates;
and (iv) reimbursement, in accordance with Section 2(f) hereof, for business
expenses incurred by the Executive but not yet paid to the Executive as of the
date his employment terminates, provided that the Executive submits all expenses
and supporting documentation required within sixty (60) days of the date his
employment terminates, and provided further that such expenses are reimbursable
under Company policies then in effect (all of the foregoing, "Final
Compensation"). Except as otherwise provided in Sections 5(a)(ii) and 5(a)(iii),
Final Compensation will be paid to the Executive within thirty (30) days
following the date of termination or such shorter period required by law.
 
(b)      Severance Payments. In the event of any termination of the Executive's
employment pursuant to Sections 4(a)(v) (and, for the avoidance of doubt, for
reasons that would not constitute Cause pursuant to Section 4(a)(i)-(iv)), 4(b)
or 4(c) above, the Company will pay the Executive, in addition to Final
Compensation, the following (the "Severance Benefits"):
 
(i)          the Base Salary for a period of twelve (12) months following the
date of termination (such period, the "Severance Period" and such payments, the
"Severance Payments");
 
(ii)         the Target Bonus for the year of termination, prorated for the
number of days during the year in which the Executive's employment terminates
that the Executive was employed by the Company (based upon a 365-day year); and
 
(iii)       in the event the Executive timely elects to continue the Executive's
coverage and, if applicable, that of the Executive's eligible dependents in the
Company's group health plans under the federal law known as "COBRA" or similar
state law (together, "COBRA"), the Company shall pay the Executive a monthly
amount equal to the portion of the monthly health premiums paid by the Company
on the behalf of active employees and , if applicable, their eligible dependents
until the earlier of (A) the conclusion of the Severance Period and (B) the date
that the Executive and, if applicable, the Executive's eligible dependents cease
to be eligible for such COBRA coverage under applicable law or plan terms (the
"Health Continuation Benefits").
 
- 9 -

--------------------------------------------------------------------------------

(c)      Conditions To And Timing Of Severance Payments. Any obligation of (i)
the Company to provide the Executive the Severance Benefits and/or (ii) Parent
to provide the accelerated vesting of Options described in Paragraph 2 of
Schedule A of the Award is , in each case, conditioned on his signing and
returning, without revoking, to the Company a timely and effective separation
agreement containing a general release of claims and other customary terms,
including post-employment restrictive covenants substantially similar to those
found in this Agreement, in the form provided to the Executive by the Company at
the time that the Executive's employment terminates (the " Separation
Agreement"). The Separation Agreement must become effective, if at all, by the
sixtieth (60th) calendar day following the date the Executive's employment
terminates. Any Severance Payments and Health Continuation Benefits to which the
Executive is entitled will be payable in the form of salary continuation in
accordance with the normal payroll practices of the Company. The first such
payment, together with the pro-rated Target Bonus described under Section
5(b)(iii) above, will be made on the Company's next regular payday following the
expiration of sixty (60) calendar days from the date that the Executive's
employment terminates, but will be retroactive to the day following such date of
termination. Notwithstanding the foregoing, in the event that the Company's
payment of the Health Continuation Benefits would subject the Company to any tax
or penalty under Section l05(h) of the Internal Revenue Code, as amended
(the "Code"), the Patient Protection and Affordable Ca re Act, as amended, any
regulations or guidance issued thereunder, or any other applicable law, in each
case, as determined by the Company, the Executive and the Company shall work
together in good faith to restructure such benefit.
 
(d)      Benefits Termination. Except for any right the Executive may have under
COBRA or other applicable law to continue participation in the Company's group
health and dental plan s at his cost and except as expressly provided in Section
5(b)(ii) of this Agreement, the Executive's participation in all employee
benefit plans shall terminate in accordance with the terms of the applicable
benefit plans based on the date of termination of his employment, without regard
to any continuation of the Base Salary or other payment to the Executive
following termination of his employment, and the Executive shall not be eligible
to earn vacation or other paid time off following the termination of his
employment.
 
(e)      Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the Executive's obligations under Section 3 of this Agreement. The
obligation of the Company to make payments to the Executive under Section 5(b),
and the Executive's right to retain the same, are expressly conditioned upon his
continued full performance of his obligations under Section 3 of this Agreement.
Upon termination by either the Executive or the Company, all rights, duties and
obligations of the Executive and the Company to each other shall cease, except
as otherwise expressly provided in this Agreement.
 
- 10 -

--------------------------------------------------------------------------------

6.            Timing of Payments and Section 409A.
 
(a)      Notwithstanding anything to the contrary in this Agreement, if at the
time the Executive's employment terminates, the Executive is a "specified
employee," as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6)- month
period or, if earlier, upon the Executive's death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Treasury regulation Section l.409A-l (b) (including without limitation by reason
of the safe harbor set forth in Section l.409A- l (b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation Section 1.409A-
1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A of the Code, as amended ("Section 409A").


(b)      For purposes of this Agreement, all references to "termination of
employment" and correlative phrases shall be construed to require a "separation
from service" (as defined in Section 1.409A-l (h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
"specified employee" means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-l(i).
 
(c)      Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
 
(d)      In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A.
 
7.            Definitions. For purposes of this Agreement , the following
definitions apply:
 
"Affiliates" means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise; provided, however, that
Affiliates does not include any portfolio company of any investment fund
associated with Bain Capital Private Equity, L.P. other than the Company and its
direct and indirect parents and subsidiaries.
 
"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that (i) is generally known to the industry in which the Company operates or the
public, other than as a result of Executive's breach of this Agreement or any
other agreement between the Executive and the Company or any of its Affiliates,
(ii) is made legitimately available to the Executive by a third party without
breach of any confidential obligation of which Executive has knowledge, (iii) is
generally applicable business or industry know-how or acumen of the Executive
which does not embody and is not predicated upon Confidential Information; or
(iv) enters the public domain, other than through the Executive's breach of his
obligations under this Agreement or any other agreement between the Executive
and the Company or any of its Affiliates.
 
- 11 -

--------------------------------------------------------------------------------

"Intellectual Property" means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive's employment that relate either to the business of the Company or any
of its Affiliates or to any prospective activity of the Company or any of its
Affiliates or that result from any work performed by the Executive for the
Company or any of its Affiliates or that make use of Confidential Information or
any of the equipment or facilities of the Company or any of its Affiliates.1
 
"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.
 
8.           Conflicting Agreements. The Executive hereby represents and
warrants that his signing of this Agreement and the performance of his
obligations under it will not breach or be in conflict with any other agreement
to which the Executive are a party or are bound, and that the Executive is not
now subject to any covenants against competition or similar covenants or any
court order that could affect the performance of his obligations under this
Agreement. The Executive agrees that the Executive will not disclose to or use
on behalf of the Company any confidential or proprietary information of a third
party without that party's consent.
 
9.            Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company to the extent required by applicable law.
 
10.         Assignment. Neither  the  Executive  nor the Company  may  make  any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided,
however, the Company may assign its rights and obligations under this Agreement
without the Executive's consent to one of its Affiliates or to any Person with
whom the Company shall hereafter effect a reorganization, consolidate or merge,
or to  whom  the Company shall hereafter transfer all or substantially all of
its properties or assets. This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of their respective 
successors, executors, administrators, heirs and permitted assigns.
 
11.         Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 

- 12 -

--------------------------------------------------------------------------------

12.        Miscellaneous. This Agreement sets fo1th the entire agreement between
the Executive and the Company, and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive's employment. This Agreement may not
be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Board. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument. This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.
 
13.         Legal Fees. The Executive shall be entitled to payment or
reimbursement of reasonable legal fees in an amount not to exceed $10,000 in
connection with the review, negotiation, preparation of this Agreement or the
Non-Statutory Stock Option Agreement between the Executive and Parent.
 
14.         Notices. Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to the Executive at his last
known address on the books of the Company or, in the case of the Company, to it
at its principal place of business, attention of the Chairman of the Board, or
to such other address as either party may specify by notice to the other
actually received.


- 13 -

--------------------------------------------------------------------------------

The Executive acknowledges that the Company provided him with this Agreement by
the earlier of (i) the date of a formal offer of employment from the Company or
(ii) ten (10) business days before the Effective Date. The Executive
acknowledges that he has been and is hereby advised of his right to consult an
attorney before signing this Agreement.
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.
 
 
THE EXECUTIVE:

 
THE  COMPANY:
 
 
 
 
 
 
 
 
/s/ Kathy Yi
 
By: /s/ N. Anthony Coles, M.D.

 
 
Kathy Yi
 

Name: N. Anthony Coles, M.D.

 
 
 
 

Title: Executive Chairman
 





- 14 -

--------------------------------------------------------------------------------